UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7480



TAMMY LYNN MOORE, a/k/a Tammy Lynn Scott-
Smith,

                                             Petitioner - Appellant,

          versus


JAMES N. LILLER, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-97-368)


Submitted:   March 17, 1998                 Decided:   April 30, 1998


Before NIEMEYER and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tammy Lynn Moore, Appellant Pro Se. Scott E. Johnson, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appelant seeks to appeal the district court's judgment ordersl

denying relief on her petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1997), and her post-judgment motions filed under Fed.

R. Civ. P. 59(e) and Fed. R. Civ. P. 60(b)(6). We have reviewed the

record and the district court's judgment order accepting the recom-
mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. Moore v. Liller, No.
CA-97-368 (S.D.W. Va. Sept. 3 & Sept. 16, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2